department of the treasury employer_identification_number person to contact employee 1d number tel fax internal_revenue_service - appeals_office capitol street suite fresno ca release number release date date date uil code a b certified mail dear this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 of the code we have hereby revoked the favorable determination_letter to you dated december no longer exempt under sec_501 of the code effective january and you are we made the adverse determination for the following reason you failed to demonstrate that you are operated exclusively for any exempt_purpose as described in internal_revenue_code c this failure includes failing to substantiate how your expenditures in _ further tax-exempt purposes contributions to your organization aic not deductible under sec_170 of the code you're required to file federal_income_tax returns on forms u s_corporation income_tax return mail your form to the appropriate internal_revenue_service center per the form’s instructions you can get forms and instructions by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you were a private_foundation as of the effective date of the adverse determination we will consider you to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf return of private_foundation or sec_4947 trust treated as a private_foundation by the 15th day of the fifth month after the end of your annual_accounting_period we'll make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in either e united_states tax_court e e the united_states court of federal claims the united_states district_court for the district of columbia you must file a petition or complaint in one of these three courts within days from the date we mailed this determination_letter to you contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment you can write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc note we will not delay processing income_tax returns and assessing any taxes due even if you file petition for declaratory_judgment under sec_7428 of the code please refer to the enclosed publication how to appeals an irs determination on tax -exempt status for more information about the appeals process you also have the right to contact the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you if you qualify for tas assistance which is always free tax will do everything possible to help you visit www taxpayeradvocate irs gov or call tas assistance is not a substitute for established irs procedures such as the formal appeals process tas cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court if you have any questions contact the person at the top of this letter sincerely appeals team manager enclosure publication department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations pate ember taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manaaer’s name id number manager's contact number response due_date certified mali return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code cade enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_504 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation fetter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely sn fre mary a epps director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f depactnent of the ‘treasury - intemal revenue service schedule no or exhibit porn a year period ended name of taxpayer explanation of items continue to qualify for exemption from federal_income_tax issue does under internal_revenue_code sec_501 facts history - trust agreement on article il of the foundation’s trust agreement states exclusively for charitable religious scientific literary and educational_purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under séction c of the internal_revenue_code i foundation was created by the execution of the state attachment ‘is created in in the foundation submitted form_1023 attachment application_for recognition of exemption under sec_501 to the internal_revenue_service service on the top margin of the first page of form_1023 shows disaster relief in a hand written note the narrative description in part iv narrative description of your activities provides in part the mission of resources to enable people to rise above the ashes of life’s disasters is to provide compassion hope and the foundation will be classified as a private non-operating foundation and plans to be exclusively a grant making foundation as defined in sec_4942 the foundation will make grants exclusively to other qualified c organizations classified as private non-operating or public_charities for religious charitable educational scientific and literary purposes see internal revenue publication the board_of trustees will develop operating procedures to assure that the foundation adheres to the rules of sec_4941 sec_4942 sec_4943 sec_4944 and sec_4945 as applicable to private operating_foundations partv shows sand _ husband and wife as the only trustees form 886-acrev deparement of the treasury - internal_revenue_service page of foun a department of the treasury - inteonal revenue service schedule no or exhibit explanation of items name of taxpayer year period ended part vii question indicates the foundation will make grants loans or other distributions to organization s and an attached narrative provides details regarding the question page labeled of the narrative states in part that grants loans and distributions will further foundation's charitable purposes the foundation will keep detailed records a grant application is necessary a grant proposal is required and provides for oversight procedures subsequent of the grant distribution see pages labeled through part x question 1b requests a statement to describe where the foundation’s organizational documents meet the provision provided by code sec_508 the foundation’s statement references trust agreement article 1v the statement provides in part no part of the foundation’s net earings shall inure to the benefit of any individual the trustees shall not engage in any act of self-dealing as defined in code sec_4941 nor make any taxable_expenditure as defined in code sec_4945 the service issued letter attachment on as an exempt_organization under code sec_501 and as a private_foundation under code sec_509 recognizing the foundation the foundation's form_990-pf attachment return of private present examination f9s0pf foundation for the period ending shows dollar_figure is a partial list of the of the items comprising the total expense amount part shows the foundation did not pay out any contributions gifts or grants part analysis of revenue and expenses in occupancy and dollar_figure in travel_expenses in total expenses dollar_figure part vil-a statements regarding activities indicates the foundation does not have a web site - part vii-b statements regarding activities for which form_4720 may be required question indicates the foundation did not reimburse the expenses or make any assets available for the benefit of disqualified_person part vill information about officers directors trustees shows and as the only trustees part ix-a summary of direct charitable activities shows n a form -acrev s-cxy department of the treasney - internal_revenue_service page of department af the treasury lntemal revenue servier schedule no or exhibit porm a explanation of items name of taxpayer year period ended part xi qualifying distributions shows dollar_figure charitable etc purposes as the amount_paid to accomplish part xv supplementary information indicates the foundation only makes contributions to preselected charitable organizations and does not accept unsolicited requests for funds but the recipient schedule shows n a schedule b schedule of contributors shows and contributed dollar_figure and dollar_figure respectively both entities are owned by the trustees the contributed i website the foundation has a website www five pages attachment the contact page provides the foundation’s contact information shows view cart oder status products category index product index and shipping returns tabs at the bottom of the page the disaster relief shows two donation tabs a general fund and relief fund the resources page shows check out a variety of sources available to heip get going again but the page does not list any resources the donate now page allows a visitor to click on a predetermined amount beginning with dollar_figure or enter another amount the product index page shows aromatherapy oils for sale up to dollar_figure org consisting of a letter was mailed to the foundation on found on file and ra called the foundation numerous times and left messages on trustee called and said he did not receive letter to each of the two addresses trustee and could not commit a ra back ra called tp twice and left messages but calls were not returned meeting he would check his calendar and call ra received a letter dated on from trustee attachment in which he states he will cooperate fully he is unable to meet face to face and instructs ra not to visit trustee's place of business the letter does not provide a telephone number and provides that all questions be sent to the foundation’s address trustee pledges to comply with idr by subsequent to i trustee has not returned any telephone calls - trustee provided the requested information on packet was returned to trustee by mail room personnel on packet as response to form_4654 information_document_request idr but for unknown reasons the ra received a form 886-actev department of the treasury - internal revenue secvice page of form 886a department of the treasury - intemal revenue seevice schedule no or exhibit name of taxpayer year period ended explanation of items onetere in a subsequent form_4564 idr trustee was asked detailed follow up questions regarding the documentation he provided as a response fo idr trustee provided a page response to idr attachment idr requested the minutes of the governing body trustee provided a letter attachment in which he cites article x of the trust agreement and provides no one dealing with the trustees need inquire concerning the validity of anything the trustees purport to do no one dealing with the trustees need see the application of anything paid or transferred to or upon the order of the trustees of the the letter also states trustee can’t comply in good conscience with the request idr requested an income and expense statement for the period under examination trustee provided three financial documents and the one with the hand written notes reflects the figures on the return attachment in building and property security expense dollar_figure dollar_figure utility expense which were combined and reported as the dollar_figure occupancy expense on the return in landscaping expense and the statement shows dollar_figure dr requested trustee have available income and expense receipts trustee provided receipts and grouped them by line item payment to in legal fees trustee provided a five page response to idr line 16a shows dollar_figure which consisted of three receipts including a dollar_figure attachment trustee's response to idr to explain and provide documentation to show how these expenses further the foundation's charitable purposes is provided in item number of his response and states in accordance with the trust agreement and supported by minutes the foundation purchased property to provide charitable religious scientific and educational_services to those in need in addition in order to construct the facility the decision was made to purchase a heavy duty pickup in order to move construction material to the remote location all expenses are in accordance with the trust agreement no other documentation was provided line shows dollar_figure in tax expense and trustee provided a response to idr which consisted of a closing statement for the purchase of two parcels of land as a receipt attachment trustee's response to dr to explain and provide documentation to show how the land purchase further the foundation’s charitable purposes is provided in item see question no other documentation was provided form 886-acev department of the treasury - internal_revenue_service page of form_886 a department of the treasury - intemal revenue service schedule no or exhibit name of taxpayer year period ended explanation of items line shows response to idr which consisted of from national retailers such in occupancy expense and trustee provided a page receipts attachment some receipts are and other receipts indicate a regional retailer for items such as a horse power tractor propane starter repair and a ford truck purchase trustee's response to idr to explain and provide documentation to show how these expenses further the foundation’s charitable purposes is provided in item see question no other documentation was provided miles the notes on in travel_expenses and trustee provided a response to idr line shows dollar_figure which consisted of pages containing expense reimbursement forms dated from june to december attachment the forms reimburse the trustee for mileage and items purchased on a weekly basis in which he traveled the form indicate some of the purchased items were fruit trees planting equipment chains saw repair propane pump fix a flat batteries heating lights heating pots fence connectors solar panels fuel coffee battery connectors solar battery minder air compressor chipper air filter tarp rope post driver tie downs power adaptor auto shelter chipper belt solar array and inverter axe breaker bar and deep cycie battery the form provide a place to insert a business_purpose some are blank some state the reason for the visit was to water orchard remove barb wire establish walking trails repair flat tire install solar panel brush clearing chipping install portable garage transport tractor install outhouse security check perimeter winterize trailer install battery install rod gates remove fallen trees brush burning weather stripping prepare for heat install and measure for stove install and provide documentation to show how these expenses further the foundation’s charitable purposes is provided in item see question no other documentation was provided trustee’s response to idr to explain idr item requested a narrative detailing the foundation’s charitable religious scientific literary and or educational activities the trustee’s response is the foundation endeavors to educate people who are interested in learning how to improve their lifestyles health marriage business based on biblical principles idr item requested a list of all the organizations and the amounts the foundation has made distributions to the trustee's response is found on page and it shows seven distribution ail distributions are dated in the first distribution was made to a go cart racing organization four distributions were made to presumably a church one distribution was made to form 886-a rev department of the treasury - intemal revenue service page of form b86 a departinent of the treasury - lateraal revenue service schedule no or exhibit name of taxpayer explanation of items year period ended presumably a charitable_organization and one distribution to presumably idr item sec_40 - requested details regarding the foundation’s website the foundation stated that some of the items found on the website were inserted by the web developer through a template of some sort the foundation did receive any donation for has been deactivated relief it did not sell aromatherapy oils and the web site the foundation's form_990-pf attachment for the period part t shows dollar_figure fosopf ending dollar_figure maintenance dollar_figure of the items comprising the total expense amount in landscaping dollar_figure in small tools equipment and dollar_figure in total expenses dollar_figure in mileage reimbursement dollar_figure in automotive in repairs in utilities is a partial list part vii-a indicates the foundation does not have a web site part vil-b question indicates the foundation did not reimburse the expenses or make any assets available for the benefit of disqualified_person part vill shows part ix-a shows n a and as the only trustees part xii shows dollar_figure ‘as the amount_paid to accomplish charitable etc purposes part xv does not indicates the foundation only makes contributions to preselected charitable organizations and does not accept unsolicited requests for funds and does not show it grants or contributions were paid schedule b shows trustees contributed dollar_figure is owned by the foundation has not filed its form 990pf for the period ending foundation filed a second extension making it due by report was prepared the return was not filed the but at the time this form 886-aciev department of the treasury - internal_revenue_service page of department of the treasury - internal_revenue_service schedule no or exhibit form 886a explanation of items name of taxpayer year period ended the foundation’s form 990pf for the period ending travel conference and meetings expenses part line indicates the foundation did not make any contributions gifts or grants part shows dollar_figure in and idr were sent to the foundation to advise the a letter dated examination was expanded to include the two subsequent years and to request corresponding documentation the response date was not comply with request the foundation did law code sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office code sec_509 provides in part the term private foundation’ means a domestic or foreign organization described in code sec_501 other than an organization described in code sec_170 other than in clauses vii and viii code sec_509 an organization which normally receives more than one-third of its support in each taxable_year from any combination of gifts grants contributions or membership fees and gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business within the meaning of code sec_513 not including such receipts from any person or from any bureau or similar agency of a governmental_unit code sec_509 an organization that is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in paragraph or is operated supervised or controlled by one or more organizations described in paragraph or supervised or controlled in connection with one or more such form 886-aciev department of the treasury - internal_revenue_service page of form_886 a deparument of the treasury - internal revenue seeeice schedule no or exhibit name of taxpayer year period ended explanation of items smememeeimannee organizations or operated in connection with one or more such organizations and is not controlled directly or indirectly by one or more disqualified persons as defined in code sec_4946 other than foundation managers and other than one or more organizations described in paragraph or and code sec_509 an organization which is organized and operated exclusively for testing for public safety code sec_170 i describes a church or a convention or association of churches code sec_170 describes an educational_organization which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on code sec_170 iii describes an organization the principal purpose or functions of which are the providing of medical or hospital care or medical education or medical_research code sec_170 describes an organization which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under code sec_501 from the united_states or any state or political_subdivision thereof or from direct or indirect_contributions from the general_public and which is organized and operated exclusively to receive hold invest and administer property and to make expenditures to or for the benefit of a college or university which is an organization referred to in clause ii of this subparagraph and which is an agency_or_instrumentality of a state or political_subdivision thereof or which is owned or operated by a state or political_subdivision thereof or by an agency_or_instrumentality of one or more states or political subdivisions code sec_170 describes a governmental_unit referred fo in subsection c code sec_170 describes an organization referred to in subsection c which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under code section form b86-arev department of the treasury - internal_revenue_service page of form_886 a department of the ‘trvagury - intornal reveaue service schedule no orc exhibir name of taxpayer explanation of items year period ended a from a governmental_unit referred to in subsection c or from direct or indirect_contributions from the general_public federal tax regulations regulations sec_1_501_c_3_-1 states in part that in order to be exempt as an organization described in code sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test itis not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in code sec_501 regulations sec_1_501_c_3_-1 provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes regulations sec_1_501_c_3_-1 states in part that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized however an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders regulations sec_1_6001-1 state in part except as provided in paragraph b of this section any person subject_to tax under subtitle a of the code including a qualified_state individual income_tax which is treated pursuant to sec_6361 as if it were imposed by chapter of subtitle a or any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by code sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under code sec_501 shall keep such permanent form 886-a cev -68 department of the treasury - internal_revenue_service page of form 886a name of taxpayer department of the treasury - internal revenne service explanation of items scheduk no or exhibit year period ended books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by code sec_6033 the books_or_records required by this section shail be kept at alt times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law taxpayer’s position a copy of this report has not yet been provided to tp government's position issue the foundation does not continue to qualify for exemption under code sec_501 because it did not demonstrate that it is organized or operated exclusively for a charitable purposes as required by the code sec_501 and regulation sec_1 c the trustees purchased land vehicies smail tools farming equipment trees other items and received expense reimbursements however the foundation’s proposed activities on form_1023 was to be exclusively a grant making foundation the trustees did not demonstrate the purchases furthered a charitable purpose based on the information provided by the trustee for the period ending review of the proposed to operate on form_1023 and forms 990pf the foundation never operated as it a conclusion the foundation does not continue to qualify for exemption under code sec_501 because it did not demonstrate that it is organized or operated for any charitable purpose and its assets inure to the benefit of the trustees the effective date of the proposed revocation is form 886-ariev department of the treasury - internal_revenue_service page of
